Fourth Court of Appeals
                                 San Antonio, Texas
                                     September 20, 2022

                                    No. 04-20-00596-CV

                  IN THE INTEREST OF L.J.K. AND C.A.K., Children,

                  From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CI01008
                       Honorable Mary Lou Alvarez, Judge Presiding


                                       ORDER
       On August 31, 2022, this court issued an opinion and judgment. On September 15, 2022,
Appellee filed an unopposed motion for extension of time to file a motion for rehearing until
September 30, 2022. See TEX. R. APP. P. 49.9.
        Appellee’s motion for extension of time is granted. Appellee’s motion for rehearing is
due to be filed with this court by September 30, 2022.



                                                  _________________________________
                                                  Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of September, 2022.




                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court